IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-20323
                        USDC No. 4:96-CV-3051


RAYMOND GONZALES,

                                          Plaintiff-Appellant,

versus

UPENDRA KATRAGADDA,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      --------------------

                          November 3, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     “This Court must examine the basis of its jurisdiction, on

its own motion, if necessary.”    Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).   In this prisoner civil rights case, the

district court entered the final judgment on December 23, 1997.

Thereafter, on April 7, 1998, plaintiff Raymond Gonzales filed a

notice of appeal and a motion for an extension of the time to

file the notice.    The district court denied the motion on grounds

that it was not timely.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-20323
                                  -2-

     The time limitation for filing a notice of appeal is

jurisdictional.     Robbins v. Maggio, 750 F.3d 405, 408 (5th Cir.

1985).   Rule 4(a)(1), Fed. R. App. P., requires that the notice

of appeal in a civil action be filed within 30 days of entry of

the judgment.    Rule 4(a)(5) provides that the district court may

extend the time for filing a notice of appeal upon a showing of

excusable neglect, if the appellant moves for such an extension

within 30 days after the expiration of the initial 30-day time

for appeal.     Sanchez v. Board of Regents of Texas Southern

University, 625 F.2d 521, 523 (5th Cir. 1980).

     Since the final judgment in Gonzales’s case was entered on

December 23, 1997, the last day for filing a timely notice of

appeal was January 22, 1998.    Thereafter, Gonzales had until

February 21, 1998, to file his motion for an extension of the

time in which to file his notice of appeal.    Gonzales filed his

said motion more than six weeks too late.    Furthermore, Gonzales

failed to file a notice of appeal from the district court's order

denying his untimely motion for an extension of the time for

filing a notice of appeal relative to the final judgment.

Accordingly, his motions for the appointment of counsel and for

the disclosure of information are DENIED and this appeal is

DISMISSED.

     MOTIONS DENIED; APPEAL DISMISSED.